Citation Nr: 0513191	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had verified active service from June 1966 to 
August 1987.  He died in October 1996.  The appellant is the 
veteran's surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) for additional development and 
readjudication.  That development was completed, and the case 
is ready for further appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  Malignant melanoma, the immediate cause of the veteran's 
death, was not present in service or for many years after 
service, and was not related to service or any disability of 
service origin.

3.  The veteran's presumed exposure to Agent Orange or other 
dioxin herbicide agents in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

Malignant melanoma, the cause of the veteran's death, was not 
incurred in or aggravated by service, including the veteran's 
exposure to Agent Orange or other dioxin herbicide agents.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died of uncontrolled 
metastatic spread of malignant melanoma.  The appellant 
contends that the veteran's exposure to Agent Orange 
herbicides during his service in Southeast Asia caused him to 
develop melanoma with brain metastasis.   In the alternative, 
the appellant has presented evidence supporting the belief 
that the veteran's exposure to Agent Orange Dioxin herbicides 
compromised his immunity system to the extent that the 
veteran's melanoma spread faster than it would have normally, 
thereby contributing significantly to the veteran's demise.  
In the interest of clarity, the Board will initially discuss 
whether the appellant's claim has been properly developed.  
Thereafter, a review of the law, VA regulations and other 
authority which may be relevant to this claim will be set 
out.  Finally, the Board will present an analysis of the 
claim and render a decision. 

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, subsequent to the initiation of the 
appellant's claim, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA specified that except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the amended 
regulations otherwise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  66 Fed. Reg. 45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
issue before the Board is based upon a claim for Dependency 
and Indemnity Compensation filed by the appellant in November 
1996.  The claim appeared substantially complete on its face.  
The appellant has clearly identified the benefit sought and 
has submitted the bases for the claim.  

Second, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The appellant has been advised 
of the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the December 1998 rating decision, 
September 1999 statement of the case, May 2000 supplemental 
statement of the case, February 2001 Board remand, April 2001 
letter from the RO explaining the provisions of the VCAA, 
June 2002 supplemental statement of the case, August 2003 
Board remand, March 2004 letter from the RO explaining the 
provisions of the VCAA, and February 2005 supplemental 
statement of the case.  

The April 2001 and March 2004 letters from the RO, as well as 
the June 2002 supplemental statement of the case, August 2003 
Board remand, and the February 2005 supplemental statement of 
the case, specifically provided the appellant with notice of 
the VCAA and explained the respective rights and 
responsibilities under the VCAA.  It was further noted in the 
rating decision, statement of the case, supplemental 
statements of the case, and Board remands that what was 
lacking was competent evidence supporting the conclusion that 
the veteran's death was related to service, including his 
exposure to dioxin herbicide agents.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

Third, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's service medical records, 
VA treatment records and private treatment records, including 
the record of treatment for his final illness, as they were 
identified by her.  

It is significant to note in this regard that in March 2004, 
the RO asked the appellant to identify the location of any 
additional pertinent evidence.  In response to that inquiry, 
in April 2004, she submitted a statement indicating that she 
did not have additional medical evidence, and requested that 
her claim be processed.  

It is noted that the RO has obtained pertinent medical 
opinions in May 2002 and March 2003 for the express purpose 
of making a medical determination as to the cause of the 
veteran's death, including a determination as to its 
relationship, if any, to presumed Agent Orange exposure.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the appellant has had ample notice of what might be 
required or helpful to her case.  VA has satisfied its duties 
to inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the foregoing VCAA letters, remands, and 
supplemental statements of the case, the appellant was 
clearly advised as to which portion of evidence is to be 
provided by her and which portion is to be provided by VA.  
That requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the appellant was provided 
with initial notice of the provisions of the VCAA and its 
effect on the development of her claim in the December 2001 
letter from the RO.  That letter requested that the appellant 
respond within 60 days.   

Regardless, it is noteworthy that additional evidence was 
obtained as recently as March 2003, long after the foregoing 
60 day response period. Further, in a subsequent VCAA 
development letter dated in March 2004, the appellant was 
told that she had one year to respond.  It is also most 
significant to recall that the appellant has given no 
indication of the existence of additional pertinent evidence, 
and has, in fact, indicated otherwise.  

Given that the appellant has been fully advised of her rights 
and responsibilities under the VCAA, that she has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor the appellant's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides her appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.

In the present case, a substantially complete application was 
received in November 1996.  Thereafter, in the December 1998 
rating decision, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  
Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claim.  In the March 
2004 letter, the RO requested that the appellant provide 
any additional evidence or information in the possession 
of the appellant pertaining to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Laws and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2004); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (2004).  In other words, 
the presumption of exposure to herbicide agents such as Agent 
Orange, and thus entitlement to service connection, is 
warranted only when it is shown that a veteran served in 
active service in the Republic of Vietnam during the Vietnam 
era, and has/had one of the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).

The term "soft-tissue sarcoma" includes the following:  adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

However, certain conditions have been explicitly excluded 
from presumptive service connection based on exposure to 
herbicides used in the Republic of Vietnam.  Specifically, 
the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
directed VA to seek the assistance of the National Academy of 
Sciences (NAS) in determining the effects of Agent Orange. 
Pursuant to that law and the research of NAS, the Secretary 
of VA determined that the evidence against an association 
between skin cancers, including malignant melanoma, basal 
cell carcinoma, and squamous cell carcinoma, and herbicide 
exposure in the Republic of Vietnam outweighed the evidence 
for such an association.  Thus, as a positive association did 
not exist, a presumption of service connection was not 
warranted for malignant melanoma, basal cell carcinoma, and 
squamous cell carcinoma.  See 64 Fed. Reg. 59232-59243 
(1999).

Notwithstanding, service connection for residuals of exposure 
to Agent Orange can also be established by showing that a 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
C.F.R. § 3.303.

Analysis

The veteran died in October 1996 as a result of uncontrolled 
metastatic spread of malignant melanoma to the brain and 
other organs.  At the time of his death, the veteran had no 
service-connected disabilities, and it has not been argued 
otherwise.  The appellant claims that the veteran's exposure 
to Agent Orange during his service in Southeast Asia caused 
him to develop melanoma with brain metastasis.  The veteran's 
service in the Republic of Vietnam, and hence his presumed 
exposure to Agent Orange herbicide has been conceded by the 
RO, and the evidence clearly supports that concession.  The 
veteran's melanoma was noted to have been finally diagnosed 
in July 1995, although there is objective indication of its 
presence in 1994 .  

If the appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, essentially, 
the evidence before the Board must at least be in equipoise 
regarding the conclusion that the veteran had a disability 
which originated in service that caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.312.  Given the 
appellant's primary allegation, in the alternative, the 
evidence must at least be in equipoise regarding the 
conclusion that the veteran's presumed exposure to Agent 
Orange contributed substantially or materially to cause the 
veteran's death.  An analysis of the available evidence for 
that purpose follows.  

The veteran was separated from service in August 1987 
following over 21 years of active service in the United 
States Air Force, including service in the Republic of 
Vietnam during the Vietnam War.  

In August 1995, the veteran was seen by a private physician, 
Dr. J.H. for evaluation and definitive treatment of an 
excised melanoma on the back.  By September 1995, malignant 
melanoma was diagnosed.  Despite aggressive treatment, 
including 


medication and radical excisions, the veteran died on October 
[redacted], 1996.  According to the veteran's physician, Dr. H.S., 
although the veteran's death certificate listed the cause of 
death as "natural causes," the actual cause was as a direct 
result of uncontrolled metastatic spread of malignant 
melanoma to the brain and other organs.  

Malignant melanoma, the cited cause of death, was not 
incurred in service and it is not contended otherwise.  It is 
the appellant's contention that the veteran's exposure to 
Agent Orange in the Republic of Vietnam contributed 
substantially or materially to cause the veteran's death 
because it compromised his immunity system so much that it 
critically hastened the spread of the melanoma so that it 
could not be properly treated.  She asserts that with 
resolution of reasonable doubt in her favor, it should be 
found that the veteran's fatal melanoma was a contributing 
factor in the veteran's demise.  She relies principally upon 
the opinion letters of Dr. H.S., the Chief of the Oncology-
Hematology Division of Winthrop University Hospital, a 
physician who had treated the veteran prior to his death, and 
Dr. J.L.H., another physician who had treated the veteran 
prior to his death.  

In his most compelling letter in support of the appellant's 
claim, dated in September 1999, Dr. H.S. first indicated that 
he was unaware of any evidence in the medical literature of 
an association with Dioxin exposure and malignant melanoma.  
Dr. H.S. then went on to describe his amazement at the 
"virulence and rapidity of the spread of malignant 
melanoma" on the veteran.  Dr. H.S. postulated that the 
behavior of the malignancy in the veteran was reminiscent of 
the pattern of spread seen in cancer patients who are 
immunosuppressed.  Dr. H.S. opined that "[t]herefore it 
remains plausible that the dioxin exposure caused a defect in 
[the veteran's] immunity which allowed the melanoma to 
metastasize at an accelerated rate and contributed 
significantly to his demise."  Dr. H.S. concluded that 
"from this standpoint" the veteran's "death was service-
connected."

In her most supportive letter, dated in May 1998, Dr. J.L.H. 
first noted that the veteran had died due to rapidly 
progressive melanoma.  She then noted that the veteran did 
not have the benefit of any period of remission and despite 
radical surgical treatment and five drug therapy succumbed to 
his disease in the prime of his life.  Dr. J.L.H. then went 
on to state that after reviewing the medical record and 
discussing the case with her colleagues, "it is clear that 
the rapidity of progression was quite unusual."  Dr. J.L.H. 
then opined that "[t]he possibility of exposure to Dioxin 
may explain this aggressiveness and may indeed have 
contributed towards the refractory nature of [the veteran's] 
unsuccessful treatment."

In May 2002, pursuant to a February 2001 remand request for 
development of the appellant's claim, the RO obtained an 
opinion from a VA medical examiner as to the question of 
whether there was a relationship between the veteran's demise 
and his military service in general, and his presumed 
exposure to Agent Orange in particular.  In the opinion, the 
specialist in Dermatology, indicated that the veteran's 
claim's folder had been review, and then noted that although 
the veteran's exposure to Agent Orange was not in dispute, 
the medical literature did not support a relationship between 
such exposure and melanoma, as it did for basal cell 
carcinoma (which, as it was noted, the veteran did not have).  
The physician then described the history of the veteran's 
metastatic melanoma, noting that there were notes as early as 
1994 showing a tumor of malignant melanoma, that he described 
as quite large.  

The VA physician then stated that there was no literature 
supportive of melanoma being a result of Agent Orange 
exposure, and no other condition noted in service that would 
have caused the veteran's death from malignant melanoma in 
October 1996.  He then opined that there was no condition 
alleged or discovered that would have hastened the veteran's 
death other than malignant melanoma.  He then reemphasized 
that there was no literature supportive of the malignant 
melanoma as a sequelae of exposure to an herbicide agent such 
as Agent Orange.  He did 


comment that exposure to sunlight in Vietnam would increase 
one's chances of malignant melanoma, and "thus, melanoma may 
in part be attributable to the tropical sunlight this veteran 
was exposed to, even though it was not related to Agent 
Orange exposure."  He concluded that Agent Orange itself did 
not appear to be associated with the veteran's death.  

In March 2003, pursuant to the Board's 2002 remand, the RO 
obtained a clarifying medical opinion from the VA physician.  
In the March 2003 opinion, the physician first indicated that 
given that no evidence had been received for the period prior 
to 1994, his opinion remained the same.  First, he explained 
that despite the fact that the veteran's melanoma spread 
rapidly, it was hardly unheard of for malignant melanoma to 
do this.  He concluded that there was nothing wildly atypical 
about the veteran's malignant melanoma when compared with 
behaviors of malignant melanoma in general.  

In response to the claims of Dr. H.S. and Dr. J.L.H. as to 
the plausibility that the veteran's exposure to dioxin 
reduced his immune system - precipitating the rapid spread of 
malignant melanoma - the VA physician conceded that these 
claims are plausible.  He noted, however, that although 
plausible, there was no evidence that dioxin in fact injured 
the veteran's immune system to an equal to greater chance.  
He explained that the chance of dioxin being a 50 percent 
cause of the reduction of the veteran's immune system had not 
been established.  He noted that, in addition, there were 
specific statements supported by VA, namely, Federal 
Regulation 6459232 through 59243 that negated an association 
of malignant melanoma and dioxin exposure.  The VA physician 
emphatically concluded that any allegations that dioxin was 
related to the veteran's melanoma had been refuted utterly 
and completely.  

The physician went on to state with respect to the veteran's 
exposure to the far more serious tropical sunlight in 
Vietnam, that even if it could be proved that the veteran 


experienced sunburn in service, there was not a 50 percent 
chance that such a sunburn would lead to melanoma.  He 
explained that greater than 50 percent chance would be a 
hereditary predisposition to malignant melanoma.  The VA 
physician noted that there was no such hereditary 
disposition, and no evidence that the veteran sustained a 
sunburn in Vietnam.  He conceded that if there was such 
evidence, his opinion would change.  He again concluded that 
an association of the veteran's melanoma - however virulent - 
with exposure either to sunlight in Vietnam or to dioxin in 
Vietnam was not sufficient to be associated with the 
development of melanoma or of the melanoma's behavior.  

With respect to the appellant's theories of the alleged 
relationship between the veteran's service, and his presumed 
exposure to Agent Orange dioxin in Vietnam and his ultimate 
demise in October 1996, these theories and her statements 
supporting them must first be analyzed for their probative 
value.  In short, the appellant has not been shown to be 
medically qualified to render opinions involving diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background, the appellant has offered 
into evidence the opinions of the veteran's treating 
physicians, Dr. H.S. and Dr. J.L.H.  As noted above Dr. H.S. 
opined in pertinent part that "the possibility of exposure 
to Dioxin may explain this aggressiveness and may indeed have 
contributed towards the refractory nature of [the veteran's] 
unsuccessful treatment [of his fatal melanoma](emphasis 
added);" while Dr. J.L.H. opined in pertinent part that "it 
remains plausible that the dioxin exposure caused a defect in 
[the veteran's] immunity which allowed the melanoma to 
metastasize at an accelerated rate and contributed 
significantly to his demise 


(emphasis added)."  The Board notes one common critical flaw 
in the foregoing opinions of Dr. H.S. and Dr. J.L.H.  

The words in each case are intrinsically speculative, as 
evidenced by the use of the phrases "may explain," "may 
indeed have contributed," and "it remains plausible."  
These phrases offer just as much doubt as support for the 
proposition of a relationship between the veteran's fatal 
melanoma and service, including his presumed exposure to 
Agent Orange dioxin herbicides in Vietnam.  [In Bloom v. 
West, 12 Vet. App. 185 (1999), the CAVC held that a 
physician's opinion that the veteran's time as a prisoner of 
war "could have" precipitated the initial development of a 
lung condition, by itself and unsupported and unexplained, 
was "purely speculative"].  The term "plausible" gives us 
only an appearance of truth or reason.  By definition, it 
only creates an environment for further examination.  In 
essence, although the statements of Dr. H.S. and Dr. J.L.H. 
bring into focus the possibility of such a relationship, they 
cannot be deemed supportive.  The Board finds these opinions 
to be speculative at best.  The opinions of Dr. H.S. and Dr. 
J.L.H. are therefore of limited probative value.  The Board 
notes in passing that Dr. H.S. did conclude that "from this 
standpoint" the veteran's "death was service-connected."   
It is clear, however, that Dr. H.S. is not familiar with the 
legal standards for service connection, since the 
"standpoint" upon which he relied was speculative, and did 
not reach the level required for the grant of service 
connection (i.e., evidence in equipoise).   

On the other hand, the May 2002 and March 2003 opinions 
offered by the physician, the VA specialist in Dermatology, 
against the likelihood of a relationship between the 
veteran's demise and his period of service, including 
particularly his presumed exposure to Agent Orange dioxin in 
service, was offered with little, if any, resort to 
speculation.  The opinion was based upon a review of the 
claims file, and provided sound reasons and bases.  The 
physician was adamant, if not 


unconditional, in his position that there was no literature 
supportive of melanoma being a result of Agent Orange 
exposure, and no other condition noted in service that would 
have caused the veteran's death from malignant melanoma in 
October 1996.  In 2003, the VA physician emphatically 
concluded that any allegations that dioxin was related to the 
veteran's melanoma had been refuted utterly and completely.  

Moreover, the VA physician explored, and then effectively 
discounted the theories offered by Dr. H.S. and Dr. J.L.H. 
regarding the suppression of immunity caused by Agent Orange 
exposure and its alleged hastening of the spread of the 
veteran's fatal melanoma.  First, he explained that it was 
hardly unheard of for malignant melanoma to spread rapidly.  
As a trained Dermatologist, he was working within the scope 
of his expertise when he concluded that there was nothing 
wildly atypical about the veteran's malignant melanoma when 
compared with behaviors of malignant melanoma in general.  He 
conditionally agreed with the plausibility of Dr. H.S.'s 
speculation, but then discounted that theory based upon the 
evidence by stating that "although plausible, there was no 
evidence that dioxin in fact injured the veteran's immune 
system to an equal to greater chance."  

The Board finds the opinions of the VA dermatologist to be 
highly probative of the issue of entitlement to service 
connection for the cause of the veteran's death.  
Significantly, his opinion is consistent with the research of 
the National Academy of Sciences (NAS) that determined that 
the evidence was against an association between malignant 
melanoma and herbicide exposure in the Republic of Vietnam as 
set forth in 64 Fed. Reg. 59232-59243 (1999). 

In other words, the opinion offered by the VA dermatologist 
against the likelihood of a relationship between service and 
the veteran's demise is highly reasonable because it is 
consistent with the record and the research of the NAS.  
Finding that 


the veteran's presumed exposure to Agent Orange in service 
resulted in his demise from malignant melanoma many years 
later, is inconsistent with the current medical literature.  
The Board must find that malignant melanoma, the immediate 
cause of the veteran's death, was not present in service or 
for many years after service, and was not related to any 
disability of service origin or to the veteran's presumed 
exposure to Agent Orange herbicides in service.  

Finally, the Board is compelled to discuss the theory posed 
by the VA dermatologist as to the possible relationship of 
sun exposure in Vietnam to the veteran's ultimately fatal 
melanoma.  In that regard, the Board emphasizes that the VA 
physician merely posed the possibility in 2002 when he stated 
that "melanoma may in part be attributable to the tropical 
sunlight this veteran was exposed to, even though it was not 
related to Agent Orange exposure (emphasis added)."  As 
noted above, this aspect of the opinion would have to be 
deemed to be speculative.  Bloom v. West, 12 Vet. App. 185 
(1999).  In any event, in 2003, the VA physician went on to 
explain the conditional nature of his theory regarding sun 
exposure in Vietnam, and ultimately concluded that an 
association of "the veteran's melanoma - however virulent - 
with exposure either to sunlight in Vietnam or to dioxin in 
Vietnam was not sufficient to be associated with the 
development of melanoma or of the melanoma's behavior."  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


